NO. 07-03-0364-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                SEPTEMBER 3, 2003
                          ______________________________

             DAVID GRACIA AND GRACE CONCRETE PRODUCTS, INC.

                                                        Appellants

                                             v.

                                   MASHKOOR ALAM

                                                Appellee
                        _________________________________

         FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;

           NO. 02-04-02198-CV; HON. KATHLEEN HAMILTON, PRESIDING
                       _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

                               MEMORANDUM OPINION

       Appellants David Gracia and Grace Concrete Products, Inc. filed a notice of appeal

on July 24, 2003. However, they did not pay the $125 filing fee required from appellants

pursuant to Texas Rule of Appellate Procedure 5. Nor did they file an affidavit pursuant

to Texas Rule of Appellate Procedure 20.1 relieving appellants of their duty to pay the fee.

By letter from this Court dated August 20, 2003, we informed appellants that “[u]nless the

filing fee in the amount of $125.00 is paid by Tuesday, September 2, 2003, the appeal will
be subject to dismissal.” TEX . R. APP . P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d
756 (Tex. App.--Amarillo 1998, pet. ref’d). September second lapsed without the fee being

paid.

        Consequently, we dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 42.3(c).


                                                  Per Curiam




                                              2